Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sha et al. (CN 104717726). 
 	Regarding claims 1, 6, and 11, Sha teaches a power consumption control method, comprising: determining signal strength of a received signal; and determining whether the signal strength of the received signal satisfies a preset strength level, and determining, when the preset strength level is satisfied, whether to adjust a power of a transmitted signal and a power of the received signal according to the preset strength level (Page 7, lines 34-46, Sha teaches 1st, when the wireless communication device 100 is in the strong field environment, for example, the wireless communication device 100 is with a wireless router, its WIFI signal of the received signal strength is relatively
High (satisfy) (for example higher than the received signal strength in the upper limit (a preset strength level) of the reference section). At this moment, the transceiver chip WIFI 40 WIFI to the detection of the received signal strength of the signal transmitted to the central processor 50. The central processor 50 output 1st control signal, so as to control the transceiver chip WIFI 40 output 1st output power (adjust a power) (such as 0 dBm), the transceiver chip WIFI and through 40 to the power amplifier 30 transmit gain does not enable signal, in order to control power amplifier 30 off gain (for example, the power amplifier 30 gain to 0 dB). Page 8, lines 1-22, especially lines 17-22, teaches 
Wireless communication device of the present invention 100 of the transceiver chip WIFI 40 detecting the current received signal strength, the central processor 50 according to the received signal strength control WIFI transceiver chip 40 of the output power, and through the transceiver chip WIFI 40 further controlling the power amplifier 30 gain. So, the wireless communication device 100 in different signal receiving and transmitting environment can be adjusted in the total transmit power (adjust a power of a transmitted signal and a power of the received signal according to the preset strength level), can prevent the wireless communication device 100, the heating occurs due to long-term use, the phenomenon of rapid decline in battery). 
Allowable Subject Matter
Claims 2-5, 7-10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record fails to teach the power consumption control method according to claim 1, wherein processing the received signal through a reception path without a power amplification function when the signal strength of the received signal satisfies a range of a first level of signal strength or a range of a third level of signal strength; and performing a power amplification process on the received signal through a reception path with the power amplification function when the signal strength of the received signal satisfies a range of a second level of signal strength, wherein the first level of signal strength is greater than the second level of signal strength, and the second level of signal strength is greater than the third level of signal strength.  
 	Regarding claim 3, the prior art of record fails to teach the power consumption control method according to claim 1, wherein performing a power amplification process on the transmitted signal through a transmission path with a power amplification function when the signal strength of the received signal satisfies a range of a third level of signal strength; and  processing the transmitted signal through a transmission path without the power amplification function when the signal strength of the received signal satisfies a range of a first level of signal strength or a range of a second level of signal strength, wherein the first level of signal strength is greater than the second level of signal strength, and the second level of signal strength is greater than the third level of signal strength.  
 	Regarding claim 7, the prior art of record fails to teach the power consumption control apparatus of claim 6, wherein the processor performs the steps of: 4 processing the received signal through a reception path without a power amplification function 
 	Regarding claim 8, the prior art of record fails to teach the power consumption control apparatus of claim 6, wherein the processor performs the steps of: performing a power amplification process on the transmitted signal through a transmission path with a power amplification function when the signal strength of the received signal satisfies a range of a third level of signal strength; and processing the transmitted signal through a transmission path without the power amplification function when the signal strength of the received signal satisfies a range of a first level of signal strength or a range of a second level of signal strength, wherein the first level of signal strength is greater than the second level of signal strength, and the second level of signal strength is greater than the third level of signal strength.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Draznin et al. (US 2015/0257112), Cui (US 2013/0142096), Jung et al. (US 2010/0284355), Yang et al. (US 2018/0035488), Lee (US 2017/0257745), Osterloh et al. (US 2015/0036532), Abramsky et al. (US 2014/0254810), Lee (US 2016/0255470), Alberth et al. (US 2013/0028300), and Shad et al. (US 2013/0315286). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.